DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-3, 5-14, 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 12 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest, a plurality of sound producing devices; and an amplifier in communication with the sound producing devices, wherein the amplifier is configured to: receive input channels of audio content; map the input channels with output channels to the sound producing devices in one of stereo mode and surround sound mode; and remap the input channels with the output channels to the sound producing devices in the other of the stereo mode and the surround sound mode, wherein the plurality of sound producing devices comprises: a first sound producing device, a second sound producing device, a third sound producing device, and a fourth sound producing device that are in communication with the amplifier, wherein when the output channels to the sound producing devices are in the stereo mode the first and second sound producing device provide left channel outputs and the 


Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 2004/0190726), Imadate discloses a circuit having a detection circuit  that detects a state of insertion of a plug into one of external input terminals. A surround-processing circuit processes audio signals output from the input terminals to reproduce in a surround-sound field. A microcomputer. The detection circuit senses the insertion state of a plug into the input terminal, and executes a control so that the surround-processing circuit processes the inputted audio signals in the stereo mode or the monaural mode, hence the control circuit reproduces the audio signals inputted to the external input terminals with a simplified configuration or reducing a burden of cost, in the multi-channel audio reproduction system (see fig. 1, 3, ¶ 0021-0029). 

In view of (US 5,450,624), Porambo discloses a diagnosis system that involves initiating a diagnostic routine by selecting a predetermined input on a control unit. One of a number of predetermined tone signals, generated in response to the input selected, 

In view of (US 2016/0203811), Brockmole discloses  a system that involves producing an audio signal in a first audio mode and changing to a second audio mode. The audio signal is continuously produced while changing to the second audio mode using parameter changes intermediate the first audio mode and the second audio mode. The audio signal is produced in the second audio mode. The first and second audio signals are outputted using respective audio modes and are combined to produce an output signal that changes to comprise only the second audio signal over a time period with a reduced audio artifact in the time period. The system seamlessly adjusts 


In view of (US 2017/0064445), Pierfelice discloses  a computing device having a storage device storing instructions executable by the processor to receive user input to the user interface requesting one or more adjustments  to an audio system. The adjustments include instructions to tune an amplifier of the vehicle by adjusting digital signal processing (DSP) settings of the amplifier. The requested adjustments are transmitted to a communication interface of the amplifier of the vehicle. The adjusted DSP settings are stored in the amplifier and retrievable by the computing device. Improves user satisfaction by allowing adjustment of amplifier settings based on a user request. Enhances the spatial characteristics of surround sound systems (see fig. 4, ¶ 0049-0057).


The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651